Title: To James Madison from Richard Shippey Hackley, 6 December 1808
From: Hackley, Richard Shippey
To: Madison, James



Sir
San Lucar 6th. Decr. 1808

I had this pleasure by the Ship Favorite under date the 28th. Sepr. and 18th. October, and by the Brig Mary, I forwarded you two packets from Mr. Erving, and by the present opportunity two others from the Same Gentleman.  My intention was to have this pleasure more at length by this Vessel provided my time will permit it, but an Express havg. come from Cadiz for my Letters, the Ship being about to depart earlier than was expected I think the following Extract of a letter from Mr. Erving this moment received of too much importance not to be Communicated.  After informing me of the determination of the Government to remove to Toledo, He adds "Whilst I was yet writing to You on the Subject a courrier arived from the Army of Castaños, who left it in the midst of a General engagement.  The right Wing Composed of Valencian and Murcian Peasantry principally, had Given ground; but the Centre & other wing were gaining Such great advantages over the French as to leave no doubt of a most decided Victory.
"This Information induced the Junta immediately to Suspend its resolution of last night, of which Suspension we are now also officially informed."  I have the honor to be Sir Your mo: Ob Sert

Richd: S Hackley

